Citation Nr: 1757826	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  13-09 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a residual of a traumatic brain injury (TBI) manifested as vertigo.

2.  Entitlement to service connection for an acquired psychiatric condition to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hemorrhoids.

4.  Entitlement to service connection for residuals of a left hip bone graft manifested as a scar.

5. Entitlement to service connection for a left hip condition, including residuals of a bone graft (other than a left hip scar).  

6.  Entitlement to service connection for a heart condition.  

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for renal cysts.  

9.  Entitlement to service connection for prostatitis.

10.  Entitlement to service connection for sleep apnea.

11.  Entitlement to service connection for irritable bowel syndrome (IBS).

12.  Entitlement to service connection for osteoporosis. 

13.  Entitlement to service connection for a low back condition.

14.  Entitlement to service connection for a bilateral knee condition, including scars.

15.  Entitlement to service connection for a right ankle condition.

16.  Entitlement to service connection for a bilateral lower extremity nerve condition, including radiculopathy.

17.  Entitlement to service connection for a bilateral upper extremity nerve condition (other than left upper extremity neuropathy), including carpal tunnel syndrome.

18.  Entitlement to service connection for residual wart removal scars of the hands, feet, and chest.  

19.  Entitlement to service connection for a facial scar above the left eye. 


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Air Force from November 1985 to May 1990.  The Veteran served on active Reserve duty from January 1992 to May 1992, April 2000 to June 2000, November 2000 to December 2000, and September 2001 to September 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the Board at a March 2017 Travel Board hearing.  A transcript of the hearing is of record.  

The Veteran has submitted waivers of agency of original jurisdiction (AOJ) initial review of additional submitted evidence, in accordance with 38 C.F.R. § 20.1304 (c)(2017).

The Board has recharacterized and expanded the Veteran's claimed bilateral upper and lower extremity nerve conditions and acquired psychiatric condition to include PTSD, as reflected on the title page of this decision to best reflect the Veteran's contentions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


The issues of service connection for a heart condition, hypertension, renal cysts, prostatitis, osteoporosis, low back, left hip, bilateral knee, right ankle, bilateral lower and upper extremity nerve conditions, sleep apnea, IBS and scars above the left eye, residual wart removal and of the knees are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving any reasonable doubt in the Veteran's favor, the Veteran's suffers from vertigo as a residual of a mild traumatic brain injury (TBI) incurred in-service.

2.  Resolving any reasonable doubt in the Veteran's favor, the Veteran has a current clinical diagnosis of PTSD related to his verified combat stressors.

3.  The Veteran does not have a current diagnosis of a hemorrhoid condition.

4.  The Veteran's bone graft residual, manifested as a left hip scar, is secondary to his left shoulder condition.


CONCLUSIONS OF LAW

1.  Service connection for vertigo as a residual of a traumatic brain injury (TBI) is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § § 3.102, 3.303 (2017).

2.  Service connection for an acquired psychiatric condition to include PTSD is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § § 3.102, 3.303 (2017).

3.  Service connection for hemorrhoids is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § § 3.102, 3.303 (2017).

4.  Service connection for residuals of a bone graft, manifested as a left hip scar, is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016)(applying Scott to a duty to assist argument).  

Legal criteria 

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the two.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, to include arthritis, although not shown in service, may be presumed to have incurred in or aggravated by service if they manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310. 

The Veteran has confirmed combat service and the combat presumption under 38 U.S.C.A. § 1154 (b) is applicable.  See e.g., DD-214 dated February 5, 2016 (combat zone service from December 2001 to February 2002 and February 2003 to May 2003) and STRs dated June 21, 2016, pg. 6-7 of 53 (line of duty determination, fired upon by enemy forces in May 2002). 

Here, the Board must accept the Veteran's lay assertions of in-service incurrence of injuries or disease incurred or aggravated in combat, to the extent they are consistent with the circumstances, conditions or hardships of such service.  See 38 U.S.C.A. § 1154 (b);38 C.F.R § 3.304 (d).  Additionally, statements may also serve to support the separate issue of whether the combat injury resulted in a chronic disability while on active duty.  See Reeves v. Shinseki, 682 F.3d 988, 999.  Regardless, the Veteran must still show that a causal relationship exists between the present disability and the in-service injury or disease.  Id. at 999.  

Acquired psychiatric condition to include PTSD

The Veteran asserts service connection for an acquired psychiatric condition to include PTSD, chronic anxiety and major related to combat service.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a) [i.e., a diagnosis under DSM-IV or DSM-5]; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).


The Veteran contends that he has PTSD due to combat during active service as he was under enemy fire on a regular basis.  He relates his PTSD due to a May 2002 injury where he was shot by a sniper from an extreme range.  This sniper event has been documented in a line of duty report from May 2004.  See e.g., March 2017 Board hearing transcript, May 2004 line of duty report in STRs dated June 21, 2016, pg. 7 of 53.  As such, an in-service stressor event is established.  

The Board finds that a current diagnosis of PTSD related to in-service stressors has been shown, despite conflicting evidence.  VA and private treatment records throughout the appeal period reflect ongoing treatment of PTSD.  

The Veteran was diagnosed with PTSD based on combat related traumas by a Board certified psychiatrist in an initial evaluation and letter dated February 2009.  The diagnosis was confirmed by the physician in a May 2012 letter.  See private treatment records dated March 22, 2010 (evaluation) and May 30, 2012 (letter), third party correspondence dated March 4, 2009 (letter).

PTSD was diagnosed by a licensed mental health counselor in October 2009 with a letter confirming the diagnosis in May 2012, though there was no discussion of any specific stressor events.  See third party correspondence dated October 6, 2009 and medical treatment records dated May 30, 2012.

In contrast, PTSD was not found in the December 2009 VA mental health examination with an addendum.  The examiner noted that the Veteran reported stressors which were unrelated to combat, such as harassment and embarrassment from military supervisors and the suicide of a friend and soldier who served with him overseas.  There was no diagnosis of PTSD or any other mental disorder.  Depressive disorder not otherwise specified was ruled out.  The examiner opined that the Veteran's previously diagnosed PTSD of record were likely conferred in a clinical context where different diagnostic guidelines apply and were likely based predominantly on his subjective report of symptoms, with no objective assessment of response style conducted.  As such, the previous diagnoses were inapplicable to the current examination.  

In summary, the Veteran has a current diagnosis of PTSD which has been related to an established in-service stressor by at least one mental health provider.  As any reasonable doubt must be resolved in favor of the Veteran, entitlement to service connection for PTSD is warranted.  

The Board also recognizes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons, 23 Vet. App. 1 (2009).  

The record also shows a diagnosis of major depressive disorder and chronic anxiety.  See e.g., private treatment records dated May 30, 2012 and congressional dated January 3, 2014 (private physician's letter dated May 5, 2014).   However, no private or VA examiner has clearly delineated symptoms of the Veteran's PTSD, chronic anxiety and major depressive disorder.  As such, the Board finds the symptomology of the conditions are intertwined, and all psychiatric symptoms shall be attributed to the Veteran's now service-connected PTSD, for rating purposes.  See Mittleider v. West, 11 Vet. App.  181, 182 (1998)(the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition).

Residuals of a TBI manifested by vertigo

The Veteran asserts service connection for residuals of a TBI, manifested by vertigo.  Specifically, he asserts that he suffered a May 2003 injury when he was thrown around the inside of a cargo airplane.  Vertigo symptoms onset approximately six months after this incident and have continued.  Additionally, he reports multiple head traumas while conducting special combat zone operations.  See e.g., March 2017 Board hearing transcript and January 2010 VA examination.


The record reflects a current diagnosis of positional vertigo.  See e.g., private treatment records dated July 2, 2008 (Dr. M. letter dated October 29, 2008).

The Veteran's reports of in-service traumas with a specific 2003 head injury resulting in symptoms of vertigo are accepted as they are consistent with the circumstances of his combat service and corresponding records.  A line of duty report with associated documents reflects a May 2003 injury where a plane unexpectedly moved while the Veteran was conducting a flight check and that he came into contact with an equipment rack, eventually landing horizontally on the aircraft cargo compartment flooring.  See military personnel record dated May 8, 2009.  

STRs fail to show a diagnosis or treatment of a concussion, head injury or vertigo.  There is no exit examination prior to separation from active duty in September 2003.  However, the Veteran did endorse symptoms of dizziness in his post-deployment health assessment.  

Three positive nexus opinions were provided by a private doctor of occupational therapy in a September 2008 vestibular evaluation, a general neurology physician in an October 2008 letter and a VA audiological examiner in a December 2009 report, as summarized below.  See medical treatment records dated July 2, 2008 (Dr. S. and Dr. M.).  

The September 2008 vestibular evaluation report provided a diagnosis of positional vertigo as secondary to a mild traumatic head and brain injury.  A  July 2003 onset date was indicated.  Upon a review of military personnel records provided from the Veteran, the medical professional opined that the May 2003 combat aircraft injury was most likely the cause of the subsequent vertigo.  Head trauma is a typical cause of vertigo because of the associated labyrinthine concussion incurred.  Vestibular related vertigo after a head trauma could be delayed up to 6 months.  The Veteran's right scapula injury with subsequent neck and shoulder problems from December 2001 problems were also noted.  

The October 2008 private physician's letter explained that the Veteran initially presented symptoms of Meniere's disease and vertigo.  However, a neuro-otologist found this entity did not explain the Veteran's symptoms.  The diagnosis was positional vertigo with decompensation and permanent injury to his vestibular system, resulting from the effects of cumulative traumas occurring in the course of his career in the military.  The examiner rationalized that the diagnosis was supported by the clinical history, objective findings on evaluations and electrodiagnostic testing.  

The December 2009 VA audiological examiner stated that the Veteran's chronically recurring vertigo with intense attacks of short duration was not consistent with conventional otologic diagnoses and the condition was "more likely than not" a symptom accompanying the Veteran's TBI, reported as a "concussion" by the Veteran.  

VA treatment records show an initial TBI evaluation from March 2015.  Upon the receipt of four "line of duty" military personnel records, the VA physician provided a September 2015 addendum to his initial evaluation.  The VA physician determined that it was "plausible" that the Veteran sustained a head injury in May 2003 based on the Veteran's reports and the associated line of duty determination paperwork.  See Virtual VA CAPRI records (Dr. T.) dated August 28, 2015, pg. 22-30 of 80 and October 14, 2016, pg. 60-61 of 86.

In contrast, the Veteran's January 2010 VA TBI examination provided a negative nexus opinion, stating that the Veteran did not any residuals of a TBI.  He detailed that vertigo beginning 6 months to one year post-event was not caused by or related to a TBI.  

Based on the lay and medical evidence of record, resolving any reasonable doubt in favor of the Veteran, the Board finds service connection for vertigo as a residual of a mild traumatic brain injury (TBI) is warranted.  


Residuals of a left hip bone graft manifested by a scar

The Veteran asserts service connection for a left hip scar as secondary to his service-connected left shoulder condition.

The record reflects a current diagnosis of a left hip scar (8 x .1 centimeters) resulting from the his May 1999 left hip bone graft used in his third surgical treatment of his service-connected left shoulder condition.  See CAPRI records dated April 23, 2015 and January 2010 VA hip examination and VA hip and scar examinations dated January 2013.  As such, service connection is warranted. 

Hemorrhoids

The Veteran asserts that hemorrhoids onset in-service due to experiencing high stress levels.  He reports that he has been clinically diagnosed with the condition in the past and that he currently self-treats the condition.  See January 2010 VA examination (history) and March 2017 Board hearing transcript.  

Initially, the Board finds that the competent and probative evidence of record fails to establish the existence of a hemorrhoid condition at any time during the pendency of the claim.  

VA and private records fail to show a diagnosis or treatment of any hemorrhoid condition.  In a February 12, 2008 record, the Veteran reported concern over a bump on his rectum and reported a history of hemorrhoids.  Despite noting hemorrhoid tags, which supports the Veteran's report of a history of hemorrhoids, the physician found that rectum was otherwise normal.  

Significantly, VA examiners from January 2010 and March 2011 were unable to diagnose any hemorrhoids or any chronic hemorrhoid condition.  Despite noting the Veteran's report of a prior diagnosis of hemorrhoids, the January 2010 VA examiner found no evidence of any hemorrhoid(s) upon physical examination.   Additionally, the March 2011 VA genitourinary examiner found a normal anus and rectal wall.  

The Veteran is competent to report the symptoms but is not competent to diagnose the current existence of a chronic hemorrhoid condition or attribute his symptoms to hemorrhoids, as this requires specialized knowledge and training.  The accuracy of the Veteran's reports of symptoms is better assessed by a medical professional, here the VA examiners.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Despite the Veteran's statements, the weight of the evidence is against a finding that the Veteran has had a hemorrhoid condition at any time during the course of the appeal.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claims; in particular, evidence of a current diagnosis of a hemorrhoid condition and he has not done so.  In the absence of a current diagnosis, service connection must be denied as a matter of law.  


ORDER

Service connection for vertigo is granted. 

Service connection for an acquired psychiatric condition to include PTSD is granted.

Service connection for a residual bone graft scar of the left hip is granted.

Service connection for a chronic hemorrhoid condition is denied.



REMAND

The Veteran claims of service connection for a heart condition, hypertension, renal cysts, prostatitis, osteopenia, left hip, right ankle, low back, bilateral upper and lower extremity nerve, bilateral knee, sleep apnea, IBS, and scars above the left eye, as residuals of wart removal and of the bilateral knees must be remanded for further development.   

The Veteran, in part, asserts his claimed osteopenia, renal cysts, prostatitis and nerve condition of the extremities are due to in-service exposure to depleted uranium during his first and last periods of active duty, including service in the Southwest Asia Theater of Operations.  See March 2017 Board hearing transcript.  

The Veteran's military personnel records confirm his service as an aircraft maintenance officer and combat service in the Southwest Asia Theatre of Operations during his final period of service (December 2001 to February 2002 and February 2003 to May 2003).  Though exposure to ionizing has not been conceded by the AOJ, the Veteran is service-connected for residuals of a thyroidectomy due to thyroid cancer, a condition considered to be a "radiogenic disease" under VA regulation.  Additionally, a private medical professional has linked the Veteran's thyroid cancer to in-service radiation exposure from industrial X-rays and depleted uranium (incurred during his initial period of active duty from November 1985 to May 1990).  See third party correspondence dated May 15, 1992.  Thus, the Board finds that the AOJ must conduct the necessary development for claims based on exposure to ionizing radiation.  

Osteopenia, low back, left hip, bilateral nerve, right ankle and bilateral knee

The Veteran essentially asserts that his bone, joint and nerve conditions onset in-service due to in-service injuries, wear-and-tear during combat and/or exposure to depleted uranium.  Alternatively, he contends the conditions are secondary to his service-connected residuals of a thyroidectomy or his left shoulder conditions, including the treatment of such.   
The Veteran was afforded VA examinations of osteopenia, low back, left hip, bilateral nerve, bilateral knee and right ankle in January 2010 (spine, bone, joint, hip, peripheral nerve), February 2010 (spine, bone, nerve), October 2012 (knee) and January 2013 (hip).   However, for the reasons identified below, the Board finds the examinations are inadequate.  Additional VA examinations and/or opinions are required.  

For the Veteran's osteopenia or bilateral upper or lower extremity nerve condition, no current diagnosis was shown in the January 2010 or February 2010 VA examinations.   However, recent medical evidence supports the existence of a current diagnosis.  For example, osteopenia and osteoarthritis as an active disability in a May 2014 letter from the Veteran's treating physician (Dr. S).  See congressionals dated January 3, 2014.  Additionally, private medical records show a diagnosis upper extremity nerve conditions such as left upper motor neuropathy (currently service-connected), mild right upper carpal tunnel syndrome, a cervical nerve root condition and an active diagnosis of lower extremity radiculopathy.  See medical treatment records dated July 11, 2012, pgs. 4, 27, 32 of 40.  

For the Veteran's left hip, both January 2010 and 2013 VA examiners identified objective findings, such as limitation of motion in the left hip, noting pain but determined that there was no left hip condition.  Neither examiner reconciled their findings with the objective findings noted.  

Likewise, for the Veteran's right ankle, the January 2010 noted limitation of motion in the Veteran's right ankle but determined that there was no current disability without reconciling the conclusion with the abnormal findings.  
 
For the Veteran's low back condition, the January and February 2010 VA examiners failed to adequately address the Veteran's secondary service connection claims and have not addressed more recent contentions from the Veteran, such as in-service wear-and-tear during combat operations.  See March 2017 Board hearing transcript.  

The Veteran's October 2012 VA knee examination failed to adequately address the Veteran's assertions, such as accepted lay reports of multiple traumas (wear-and-tear) during combat operations, as reported during his March 2017 Board hearing.  As such, a VA addendum opinion is required for the Veteran's bilateral knee condition.  

The Veteran's assertions of bilateral knee scars due to surgery and trauma will be addressed in the scar examination, as detailed in the instructions below.   

Heart condition and hypertension

The Veteran contends his heart and hypertension conditions onset during his final period of service through manifestations of headaches and high blood pressure readings.  He began treatment in approximately 2002 or 2003.  Though there is no diagnosis of any heart or hypertension condition during the Veteran's final period of active duty, the record does show that the Veteran had a week of high blood pressure, as indicated in a March 15, 2002 service treatment record dated June 21, 2016, pg. 30 of 53.  As such, VA examinations are required.  

Sleep apnea

The Veteran is seeking service connection for sleep apnea as secondary to his service-connected residuals of a thyroidectomy and/or directly related to his final period of active service from September 2001 to September 2003.  

Negative nexus opinions were provided for the Veteran's sleep apnea on a direct and secondary basis in January 2010 and January 2013 VA examinations, respectively.  However, the examiner's failed to address the theory of aggravation.  Here, medical evidence suggests that sleep apnea may have onset shortly after his thyroidectomy (in the early 1990s) and prior to his final period of active duty.  See January 1995 private treatment records (labeled STRs dated June 21, 2006) and March 2008 private opinion (private treatment records dated September 28, 2011 (Dr. H letter).  As such, an additional VA medical opinion is required.

Of note, the presumption of soundness does not attach to his final period of service, beginning September 2001, as there is no entrance examination.  38 U.S.C. § 1111.

IBS

The Veteran reports that IBS onset during service while in the Southwest Theatre of Operations, during the Persian Gulf War, in approximately 2002.  VA examiners in January 2010 and February 2010 found the Veteran did not have a current diagnosis of IBS.  In contrast, the Veteran's private treating physician indicated a current diagnosis in a May 2014 letter.  See congressional dated January 3, 2014.  As such, an updated VA Gulf War examination, or equivalent, is required.

Scars 

The Veteran asserts that he suffers from a scar above his left eye due to an in-service head trauma from a documented May 2003 aircraft cargo injury and multiple scars of his hands, feet and chest as residuals of wart removals.  The Veteran is competent to report the existence of observed scars and the VA scar examiners from January 2010 and January 2013 did not reconcile the findings with the Veteran's competent report of scars.  As such, an updated VA scar examination is required. 

Accordingly, the case is REMANDED for the following action:

1.  Prior to conducting any further development requested below, follow the procedures set forth in 38 C.F.R. § 3.311 for claims based on exposure to ionizing radiation, after all relevant records have been received, make arrangements to obtain a dose assessment.  If a dose estimate is obtained, ensure that all appropriate opinions necessary under that regulation are obtained.

2.  Afford the Veteran an appropriate VA osteopenia examination.  The examiner must review the claims file, including medical and lay evidence, in providing responses to the requested opinions/inquiries.  

Indicate whether any osteopenia has existed at any time during the appeal period (beginning October 2007).  If applicable, identify the joints impacted.  Address any conflicting evidence of record.

Thereafter, opine whether it is at least as likely as not (50% or more) that any osteopenia was caused or aggravated by his thyroidectomy and/or left shoulder conditions, including treatment.

If aggravation (beyond the natural progression of the disease) is found, if possible, a baseline level should be provided before any aggravation occurred.

*If a positive nexus opinion is provided for the bone conditions, include such when addressing secondary service connection for the claimed joint conditions. 

3.  Afford the Veteran appropriate VA low back, left hip and nerve examinations.  The examiner must review the claims file, including medical and lay evidence, in providing responses to the requested opinions/inquiries.  

For the claimed low back condition: opine whether it is at least as likely as not (50 % or more) that any low back or identified nerve condition is caused or aggravated by his: (a) periods of active service, including reports of injuries and wear-and-tear during combat; or (b) thyroidectomy and/or left shoulder conditions, including treatment.

For the claimed bilateral nerve conditions of the extremities: 

Identify all current upper and lower nerve conditions, including any neuralgia, carpal tunnel or radiculopathy (excluding any left upper extremity neuropathy) that have existed during the appeal period (beginning October 2008).  If applicable, clarify whether the Veteran has any left upper extremity nerve condition distinguishable from his service connected neuropathy.   

Thereafter, opine whether it is at least as likely as not (50 % or more) that any nerve condition is caused or aggravated by his: (a) periods of active service, including reports of injuries and wear-and-tear during combat; or (b) thyroidectomy and/or left shoulder conditions, including treatment (include a low back condition if a positive nexus opinion is provided above).

For the claimed left hip condition, including residuals of a bone graft (other than a left hip scar):

Indicate whether the Veteran has had a diagnosis of a left hip condition at any time during the appeal period.  Address any conflicting evidence of record.  

Thereafter, opine whether it is at least as likely as not (50% or more) that any left hip condition was caused or aggravated by his: (a) periods of active service, including reports of injuries and wear-and-tear during combat; or (b) thyroidectomy and/or left shoulder conditions, including treatment (include a low back condition if a positive nexus opinion is provided above).

If aggravation (beyond the natural progression of the disease) is found, if possible, a baseline level should be provided before any aggravation occurred.

4.  Obtain a medical opinion from an appropriate VA examiner to address the etiology of the Veteran's bilateral knee condition.  

Based on a review of the claims file, including the medical and lay evidence of record, the examiner must opine whether it is at least as likely as not (50% or more) that his bilateral knee condition is caused or aggravated by his: (a) periods of active service; or (b) thyroidectomy and/or left shoulder conditions, including treatment.

If aggravation (beyond the natural progression of the disease) is found, if possible, a baseline level should be provided before any aggravation occurred.

5.  Afford the Veteran appropriate VA heart and hypertension examinations.  The examiner must review the claims file, including medical and lay evidence, in responding the inquiries/requests below.  

Identify all heart conditions, including any atherosclerotic heart disease, that have existed at any time during the appeal period (beginning October 2007).  Address any conflicting evidence of record.

Thereafter, opine whether it is at least as likely as not (50% or more) that any heart condition or hypertension, onset during, was caused or aggravated by his final period of active service (from September 2001 to September 2003), considering lay assertions of stress and early manifestations such as migraine headaches and elevated blood pressure readings. 

If aggravation (beyond the natural progression of the disease) is found, if possible, a baseline level should be provided before any aggravation occurred.

6.  Afford the Veteran an appropriate VA scar examination of his claimed left eye, residual of wart remove (hands, feet and chest) and knees.  The examiner must review the claims file, including medical and lay evidence, in responding the inquiries/requests below.

Opine whether it is at least as likely as not (50% or greater) that any left eye, residual wart removal or bilateral knee scars were caused or aggravated by his periods of active service, including his documented wart removal, accepted contentions that he hit his head during the May 2003 aircraft injury, and reports of multiple traumas to his knees during combat service.  

If aggravation (beyond the natural progression of the disease) is found, if possible, a baseline level should be provided before any aggravation occurred.

7.  Obtain an appropriate VA Gulf War examination, or equivalent, for the Veteran's claimed IBS.  The Veteran's claims file must be reviewed by the examiner.  A complete rationale for the conclusions reached must be provided, including addressing any conflicting evidence of record.

The examiner is asked to indicate whether the Veteran has had a diagnosis of IBS (a chronic disability under 38 C.F.R. § 3.317), which manifest while serving in Southwest Asia or to a degree of 10 percent or more.  

8.  Obtain a VA medical opinion from an appropriate VA examiner to address the etiology of the Veteran's sleep apnea.  

Based on a review of the claims file, including medical and lay evidence, the examiner must provide an opinion as to whether it is at least as likely as not (50% or more) that sleep apnea was caused or aggravated by his (a) final period of active duty from (September 2001 to September 2003); or (b) service-connected thyroidectomy.

The Board highlights the private January 1991 post- thyroidectomy follow-up where a sleep disorder was suspected by the physician.  See STRs dated June 21, 2006 and January 2010 VA examination.   

Additionally, the Board considers the Veteran's reports of symptoms such as feeling tired, sleep trouble, or that he was told by others that he would stop breathing (in 2001 while on active duty) or snore while sleeping, competent.

The Board highlights the January 1995 private treatment records from January 2001 document complaints of fatigue, snoring (confirmed by his wife) and sleep trouble
If aggravation (beyond the natural progression of the disease) is found, if possible, a baseline level should be provided before any aggravation occurred.

9.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


